Case 1:19-cv-24755-AHS Document 41 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-24755-CIV-SINGHAL

  PHILLIP WILLIAMS, et al.,

        Plaintiffs,

  v.

  BURGER KING CORPORATION,

       Defendant.
  _____________________________________/

                                           ORDER

        THIS CAUSE is before the Court on the Plaintiff’s Motion for Entry of Judgment

  (DE [40]), filed August 13, 2020. On July 20, 2020, this Court granted Defendant’s Motion

  to Dismiss Second Amended Complaint and Deny Class Certification (DE [25]), allowing

  Plaintiffs seven days to file any motion for leave to amend the complaint. See (Order (DE

  [37]), July 20, 2020). Plaintiffs’ claims for breach of contract and consumer fraud (Counts

  I through IX) were dismissed without prejudice and Plaintiffs’ claim for unjust enrichment

  (Count X) was dismissed with prejudice. See id. The time for Plaintiffs to seek leave to

  amend the complaint has expired. On July 27, 2020, Plaintiffs filed their Notice of Intent

  to Appeal (DE [38]), informing this Court that they intend to stand on the allegations pled

  in their First Amended Complaint (DE [24]). Plaintiffs then filed the instant motion asking

  the Court to enter final judgment. Accordingly, having considered the motion, the record,

  and being otherwise fully advised in the premises, it is hereby

        ORDERED AND ADJUDGED that the Plaintiff’s Motion for Entry of Judgment (DE

  [40]) is GRANTED.      Final Judgment is entered in favor of Defendant Burger King

  Corporation, and against Plaintiffs Phillip Williams, William Jones, Michael Roberts, Ali
Case 1:19-cv-24755-AHS Document 41 Entered on FLSD Docket 08/18/2020 Page 2 of 2



  Bey, Christopher McGee, Tiffany Cuthrell, and Marie Venter. The Clerk of Court is

  directed to CLOSE this case and DENY AS MOOT any pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 18th day of

  August 2020.




  Copies furnished to counsel of record via CM/ECF




                                           2
